The plaintiff’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 704 (AC 10937), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court had been correct in ruling that the qualified immunity defense under 42 U.S.C. § 1983 was not available to the plaintiff?
“2. Did the Appellate Court properly conclude that the trial court had correctly excluded the evidence *933offered by the plaintiff on the issue of the plaintiffs qualified immunity under 42 U.S.C. § 1983?”
The Supreme Court docket number is SC 14853.
Decided October 15, 1993
Elliot B. Spector, in support of the petition.
Kathleen Eldergill, in opposition.